This action was brought to recover damages for failure to deliver several cars of cattle in good condition, which were received for transportation by the defendant, at Troy, and other points on its line. The several counts of the complaint were in code form. The defendant interposed the plea of the general issue and a number of special pleas.
Through bills of lading were issued by the defendant at the several points at which the cars of cattle were received for transportation to be delivered to the consignee, New Orleans Live Stock Commission Company, plaintiff's selling agent at New Orleans, La. The cattle were transported over the line of the defendant to Montgomery, Ala., and there in due course delivered to the Louisville  Nashville Railroad Company, which transported them to New Orleans, La., the point of destination designated in the bills of lading. At New Orleans all the cars of cattle except two were delivered by the Louisville 
Nashville Railroad Company to the Louisiana Southern, and transported by that road to the consignee's stock pens, which were located at the Crescent City stockyards, which were not in the city of New Orleans, but in an adjoining parish, seven miles from the Louisville  Nashville terminal in that city. Upon the arrival of the cars at the consignee's place of business, the cattle appeared gaunt and drawn, as though they had suffered from improper attention and feeding, and had lost in value an average of one-fourth cent a pound. It further appears that several of the cars, upon arrival at consignee's place of business, were one head short of the number of cattle shown to be contained in them by the bills of lading, and that several of the cattle were seriously injured by bruises. The Louisville  Nashville Railroad Company had at New Orleans its own stock pens for the reception and handling of cattle. By a custom or course of dealing between the consignee and the Louisville  Nashville Railroad Company, the consignee had the option of receiving shipments of cattle at the stock pens of the Louisville  Nashville Railroad Company, or through an intermediate local carrier, the Louisiana Southern, which operated a switching service over a spur track between the Louisville  Nashville terminal and the consignee's stockyards. In this case the consignee received two of the cars of cattle at the pens of the Louisville  Nashville, and drove them to its stockyards. All of the other cattle were delivered over the Louisiana Southern. The manager of the consignee company testified that:
"The Louisiana Southern brings the cattle over, but we received the cattle from the Louisville  Nashville."
And further that if the cattle are shipped to New Orleans without instructions to the Louisville  Nashville they are delivered to the Crescent City stockyards, where is located the consignee's yards and place of business. He testified, further, that:
"If they don't come from a competitive point, we pay the Louisville  Nashville the switching charges. * * * If they come from a competitive point, there is no switching charges."
The evidence further shows that these cars were in transit between their respective shipping points, and consignee's stockyards from 2 to 3 days, or some hours over the 2 days, *Page 395 
and that cattle in good condition, and well fed and watered just before shipment could remain on the cars for 36 hours without injury to their condition, but after that period they become gaunt and drawn.
It does not appear from the evidence how long these cars were in transit before reaching the Louisville  Nashville terminal at New Orleans, nor how much time elapsed between their delivery to the Louisiana Southern, and their reception at the consignee's stockyards. On this state of facts, which is undisputed, the trial court, at the written request of defendant, instructed the jury hypothetically to find a verdict for defendant. It cannot be doubted but that the defendant's liability upon the bills of lading issued by it is governed by the Carmack Amendment of section 20 of the Interstate Commerce Act (34 Stat. at L. 595, c. 3591, Comp. Stat. 1916, §§ 8604a, 8604aa).
The bills of lading issued by the defendant, as here, "upon an interstate shipment governs the entire transportation, and thus fixes the obligation of all participating carriers to the extent that the terms of the bill of lading are applicable and valid." In other words, the act of Congress cited above "casts upon the defendant, the initial carrier, the responsibility with respect to the entire transportation." Ga., Fla.  Ala. Ry. Co. v. Blish Milling Co., 241 U.S. 190, 194, 195, 196,36 Sup. Ct. 541, 544, 60 L.Ed. 951, 952.
While the question as to the responsibility of the initial carrier under the bill of lading is a federal one, "it must be resolved by the application of general principles of the common law." So. Ry. Co. v. Prescott, 240 U.S. 640, 36 Sup. Ct. 473,60 L.Ed. 840. As said in Adams Express Co. v. Croninger,226 U.S. 491, 511, 33 Sup. Ct. 148, 154, 57 L.Ed. 314, 322, 44 L.R.A. (N.S.) 257:
"The statutory liability, aside from responsibility for the default of a connecting carrier in the route, is not beyond the liability imposed by the common law as that body of law applicable to carriers has been interpreted by this court as well as many courts of the states."
See, also, Kansas City So. Ry. Co. v. Carl, 227 U.S. 639,33 Sup. Ct. 391, 57 L.Ed. 683, 687.
The manifest object sought to be accomplished by the act of Congress was to prevent the initial carrier from contracting against the obligation of carriage beyond its own line, and thereby making each succeeding carrier in the route the agent of the shipper for a continuance of the transportation.
The obligation imposed by the act does not differ materially from that incurred by a carrier of an interstate shipment, where a through bill of lading was issued for the transportation of the goods. A. C. L. R. R. Co. v. Riverside Mills, 219 U.S. 186, 194, 195, 196, 31 Sup. Ct. 164,55 L.Ed. 167, 177, 178, 31 L.R.A. (N.S.) 7; note Ann. Cas. 1915B, 83, 84, and cases cited.
It never was the purpose of the act of Congress to make the initial carrier liable for loss or damage sustained or incurred upon any line handling the shipment other than the connecting carrier or carriers handling the shipment en route between the point of origin of shipment and the point of destination. When the shipment, as here, arrived in New Orleans at the terminal of the Louisville  Nashville, and was there ready for delivery, this was a fulfillment of the obligations undertaken and assumed by the defendant under its bills of lading, and it cannot be held responsible for any loss or damage that may have occurred to the cattle after they were delivered by the Louisville  Nashville, to the Louisiana Southern for transportation to the consignee's place of business. The liability of the defendant cannot be extended beyond the contract evidenced by the bill of lading; that is, to deliver the shipments of cattle at New Orleans. Parker-Bell L. Co. v. Great Northern Ry. Co., 69 Wn. 123, 124 P. 389, 41 L.R.A. (N.S.) 1064; Internat. Agri. Corp. v. So. Ry. Co., 188 Ala. 354,66 So. 14.
Nor can the liability of the defendant be extended so as to cover any loss or damage to the cattle while being transported over the line of the Louisiana Southern by any custom or course of dealing between the consignee and the Louisville  Nashville Railroad Company. And certainly this is true where there is no proof, as here, that the defendant, when it accepted the cattle for transportation, knew of such custom or course of dealing between the consignee and the Louisville  Nashville Railroad Company. Melbourne  Troy v. L.  N. R. R. Co., 88 Ala. 443,6 So. 762.
The effect of the transaction had between the Louisville 
Nashville Railroad Company and the consignee was to make a new contract by which the Louisiana Southern was to take the cattle from New Orleans to consignee's stock pens. And in order to bind the defendant for any loss or damage to the cattle while being transported over the line of the Louisiana Southern, it must be shown that it was a party to that contract, and assumed such a liability.
It seems to be well settled that:
"After the goods have reached their original destination, the undertaking of the carrier, so far as transportation is concerned, is at an end, and any new obligation on its part to deliver at a different point must arise out of a new and different contract, which must be entered into on its own behalf by an agent authorized thereto." 5 Am.  Eng. (2d Ed.) 214, 215.
The failure of plaintiff to prove that the condition of the cattle was produced by, or that the missing cattle was the result of some act of commission or omission on the part of, the Louisville  Nashville Railroad Company or the defendant must operate to defeat their right of recovery.
The court committed no error in giving the charge requested by defendant. *Page 396 
It is unnecessary to consider other questions raised.
Affirmed.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.